B. E. SAEEOLD, J.,
(dissenting.) — The charge refused, for which the judgment is reversed, is too imperfectly expressed ih the transcript to convey any definite idea of *414its meaning. If we intend (the only interpretation which seems to be permissible,) that the defendant was not guilty, if his intention in exhibiting the capias to ■ the witness was to get information by which he could arrest the accused, it was properly refused. It asserts the proposition, that the intention to get information by which he could arrest the party indicted would avoid the offense, no matter how carelessly, or unnecessarily, or even willfully, he exhibited the capias, or conveyed the information that an indictment had been found.